EU-Brazil Strategic Partnership - Mexico Strategic Partnership (debate)
The next item is the joint debate on the following reports:
by Mrs Koppa, on behalf of the Committee on Foreign Affairs, with a proposal for a European Parliament recommendation to the Council on the European Union-Brazil Strategic Partnership, and
by Mr Salafranca Sánchez-Neyra, on behalf of the Committee on Foreign Affairs, with a proposal for a European Parliament recommendation to the Council on an EU-Mexico Strategic Partnership.
Mr President, Latin America is a continent with more than 600 million inhabitants, contributes more than 10% of the world's gross domestic product, has 40% of the earth's plant species and at the same time has a dynamic and extraordinarily active young population.
Despite the economic boom of recent years, however, this is not the best time for Latin America in terms of its integration. This is what President Óscar Arias said at his inauguration and I was reminded of it last weekend at a seminar organised in São Paulo with Alejandro Toledo, the former President of Peru, and Fernando Enrique Cardoso, the former President of Brazil.
There have been tensions between Argentina and Uruguay; the ALCA project has failed; Venezuela has left the Andean Community; there have been problems between Brazil and Bolivia over the nationalisation of energy resources, and between Argentina and Bolivia for the same reason; there have been disputes between Ecuador and Colombia, between Colombia and Venezuela, between Mexico and Venezuela, and so on.
This initiative by the European Commission, supported by Parliament and the Council, to establish this strategic partnership therefore sends out a clear, well-defined message that Latin America remains on the list of action priorities for the European Union, due not least to Commissioner Ferrero-Waldner's personal commitment.
In the case of Mexico, this strategic partnership aims specifically to underline that country's importance on the Latin American and world stages and, in addition, it is an essential, key step in consolidating our existing relations with Mexico and expanding coordination on topics of world importance.
This new step is an opportunity to boost political dialogue even further and to coordinate the positions of both parties at world level and also in the various multilateral forums and international bodies. Consultation mechanisms will enable joint positions to be adopted on concrete issues of global reach such as security, the environment or socioeconomic questions.
For the European Union it is also an excellent opportunity to develop privileged relations with a country that plays a leading role in Latin American forums such as the Rio Group, in which it holds the presidency until 2010. Mexico takes part in the G20, the G8+5, the World Trade Organization, the International Monetary Fund and also the OECD, in which it is the only Latin American member.
Therefore, seeking joint solutions to the world economic and financial crisis, drawing up ambitious strategies for the success of the United Nations Conference on Climate Change to be held in Copenhagen, developing a structured dialogue on immigration, or collaborating to achieve the Millennium Development Goals are some of the things that can be achieved at the annual summits between the European Union and Mexico if the strategic partnership that we are proposing is set up.
In the resolution that it will adopt this morning, Parliament will also reiterate its support for President Calderón in the fight against drug trafficking and organised crime. In addition, and in a spirit of mutual respect, dialogue and shared responsibility, I believe we should take on joint challenges, such as seeking to protect vulnerable groups in society like women or representatives of the media.
Commissioner, this year we are celebrating the 25th anniversary of the political talks held in San José, at which, thanks to the major mobilisation of political talent in Central America and the monitoring by the European Union, peace was finally brought to the conflict-torn Central American isthmus.
In its support for peace, understanding, concord and reconciliation, the European Union has, in my view, been doing an honourable job in Central America and also in other parts of the world. Now that these values are being consolidated, albeit not without difficulty and not everywhere to the same extent, it is clearly time for development. Based on our European experience, however, that will be more difficult if there is no integration.
I believe that we are providing a substantial impetus through this strategic partnership with Mexico and, above all, we are sending out a clear, well-defined message about Europe's commitment to Latin America.
rapporteur. - (EL) Mr President, I am delighted that we are debating and will be voting today on the report on improving our relations with Brazil. The creation of a strategic relationship between the European Union and Brazil is of mutual benefit, firstly due to Brazil's changing position at global level to become a leading force in the developing world and, secondly, because Brazil plays a vital role in bridging differences on questions of global interest.
Over recent years, the European Union has maintained a very broad spectrum of relations with Brazil and a coordinated cohesive framework is therefore needed for relations on both sides. Stronger relations will be based on historical, cultural and economic ties and on common values for democracy, the rule of law, human rights, concern about climate change and sustainable development, disarmament, energy and the non-proliferation of nuclear weapons. The strategic partnership must be substantial in scope and of a gradual nature.
Brazil is also a country of decisive importance to Mercosur. It must therefore commit, within the partnership, to strengthening relations between the European Union and Mercosur and addressing questions of common interest. Within this framework, the strategic relationship will be a means of deepening interregional, economic and trade relations.
Due to its enhanced role in the area and its active involvement in the UN, Brazil can, I believe, play an essential role in preventing and resolving regional conflicts in Latin America, thereby helping to consolidate peace in the area.
In light of the global economic crisis, the European Union and Brazil must cooperate at World Trade Organization level with a view to the successful conclusion of negotiations on the Doha Development Agenda. Brazil is in a position to do more to address the new challenges of the global economy, given that regulatory matters play an important part in safeguarding competition law and in sustainable development.
As far as the reform of the financial system is concerned, its membership of international fora may help in reviewing the role of international institutions in the surveillance and regulation of financial markets.
Like other developing powers, Brazil is becoming more and more active in international efforts to deal with global poverty and inequality through cooperation programmes with the long-term objective of sustainable development.
As far as environmental protection is concerned, Brazil is the country with the largest areas of vital rainforests. The European Union and Brazil must cooperate proactively at international level to protect them and to address climate change and the loss of biodiversity. Political undertakings need to be made to implement the UN Convention on Biological Diversity. Action also needs to be taken to protect and manage water resources.
I should say at this point that Brazil is the first country to develop important biofuel production, thereby achieving tangible results in reducing emissions of greenhouse gases. Consequently, exchanging experiences and cooperating in this sector may prove to be very useful to the European Union and, conversely, renewable energies and energy-saving measures will be very useful to Brazil.
Migration is one basic issue on the European political agenda. Consequently, the strategic partnership should, in light of the Lima Declaration, promote a wide-ranging dialogue on migration, covering regular and irregular migration and the protection of migrants' human rights.
Finally, the European Parliament welcomes the launching of negotiations on a visa agreement between the two sides, which will facilitate the free movement of people.
Member of the Commission. - (FR) Honourable Members, friends, allow me first of all to thank in particular the rapporteurs, Mrs Koppa and Mr Salafranca Sánchez-Neyra, for their excellent reports on, respectively, the strategic partnership between the European Union and Brazil, and between the European Union and Mexico.
I must also say that I am proud, as Commissioner, that we have brought forward many proposals and many communications concerning Latin America in general, and Brazil and Mexico in particular, because it seems to me that it was the right time to do it.
In recent years, Brazil and Mexico have proved to be front-line actors, both on the world stage and at regional level. In line with this fact, the European Union has recognised the need to consider these countries strategic partners, in particular because of their economic weight in Latin America and also because of their role as regional leaders and, very often, their importance in regional security issues.
The foundations of our relationships are extremely solid. Not only do we have, as we all know, close historical and cultural links, but we also share common interests and values, and our economic links are increasingly solid.
The European Union is, in fact, the top trading partner for Brazil which, for its part, is the principal beneficiary of European Union investments in Latin America. Brazil alone has, in fact, attracted some EUR 87 billion, in other words more than all of the capital invested by the European Union in the other three 'BRIC' countries, namely Russia, India and China. It is also true that Brazil is very important to cooperation in relation to the WTO. As a partner, it can sometimes be difficult but, naturally, it has its own point of view.
Since the implementation of the European Union-Mexico agreement, which was a pioneering agreement between a Latin American country and the European Union, average annual European investment has tripled and the Union is today Mexico's second biggest trading partner. Naturally, Mexico is also a partner that shares the same values and the same interests. That is why we have drawn up this strategic partnership as a powerful instrument that, we hope, will bring tangible benefits not only to our respective citizens, but also to those of other countries and regions in the world.
I wish to stress that the European Union, Brazil and Mexico continue to cooperate to confront the financial crisis and to prepare the ground, as you said, Mrs Koppa, to ensure the success of the G20 summit taking place in London in April.
They also continue to work together on common challenges such as climate change - the major issue for us - the fight against drugs, in which we are relying greatly on President Calderón, who has a major fight on his hands, and the sensitive and difficult question of migration.
We have seen the Mexican Government's current efforts to fight the illegal drugs trade, even though, unfortunately, the government is having to confront an almost unprecedented level of violence. We must absolutely, therefore, help Mexico.
Honourable Members, what does the strategic partnership mean for us? I believe that it will allow us better to prepare for the future by addressing a whole host of bilateral and world issues of common interest in a more structured, more coherent and better coordinated framework.
I am very happy to note that, with the deepened relations with these two countries, we have laid the emphasis, correctly, on several priorities identified in the European Parliament's report, such as coordination at a multilateral level, meaning the United Nations as well, democracy, human rights and the other global issues that I have just mentioned.
With Brazil especially, we have also begun work on the question of renewable energies, like biofuel, in which Brazil has real experience and on which President Lula himself addressed us during the Portuguese Presidency.
On the monitoring and implementation of this partnership, Mr President, our main challenge for 2009, as relates to Brazil first, is to make a reality of the joint commitments entered into in the action plans.
We would like to complete the negotiations on two major aspects. First, the agreement on the exemption of short-stay visas and the granting of market economy status to Bulgaria and Romania. Also, we are planning in 2009 to open new dialogues on education, culture and economic and financial affairs, as well as pursuing the current dialogues, and we will continue to work with Brazil on all the other global questions.
As for Mexico, the strategic partnership decided on by the Council will, I hope, soon be announced at a European Union-Mexico summit. Meanwhile, the Commission, with the Member States, has committed to work with the Mexican Government on an operational document that specifies the practical actions that will optimise the strategic partnership.
Finally, let me mention the role of the European Parliament. We have always been in favour of any contribution Parliament could make in relation to the launch of this strategic partnership, and we enthusiastically welcome these recommendations today. In this context, I wish to say that I can only welcome the fact that the Parliamentary relationships appear to be extremely promising, given that some 96 members from the Brazilian Parliament's parliamentary group on the European Union are here.
I believe that we share the same interest and, as for the joint EU-Mexico parliamentary committee, we can also see that it is in operation and its next meeting will take place at the end of March.
To summarise, Mr President, I believe that we are actively engaged in making a reality of the numerous commitments that we have made in the framework of the partnership and we hope in this way to work for greater security in the world as a whole.
Mr President, I shall take the floor first of all to congratulate the Commission on its initiative, which implies recognising Brazil as a regional power and upgrades its relations with the European Union to strategic level. These relations have until now been based on the 1992 Cooperation Framework Agreement and the 1995 EU-Mercosur Framework Agreement.
In recent years, however, Brazil's role in world affairs has changed for the better and the country has shown itself to be a key partner for Europe. This new scenario leads us to intensify and diversify our relations.
Firstly, the EU-Brazil Strategic Partnership should help that country exercise regional and world leadership.
Secondly, in connection with the Millennium Development Goals, although programmes such as the 'Bolsa Família' ('family fund') have succeeded in improving human development and in cutting extreme poverty practically by half, it cannot be ignored that income inequalities are still very great, that there exist considerable concentrations of poverty and that there are also substantial regional differences between the north and the south of the country.
In this respect, an exchange of political experiences would be welcome, which could lead us to propose innovative solutions in the fight against poverty, inequality and social exclusion, the reduction of imbalances, and in terms of social protection and decent work for all.
We share basic concerns in the area of environmental protection and, on this basis, we should begin a dialogue on issues such as climate change, water management, biodiversity and deforestation, as well as on the role that indigenous peoples should play in all these things.
In the field of energy cooperation, the dialogue initiated in 2007 has enabled us to make progress which we now need to consolidate on topics such as sustainable biofuels, renewable energy, energy efficiency and low-CO2 energy technology.
The strategic partnership with Brazil also brings with it a commitment to greater regional integration to strengthen our cooperation with Mercosur.
Mr President, Commissioner, I am pleased that we are having this debate. Of course we have intensive relations with both these countries, but I would like to talk about Mexico in particular.
In our debate, we in the Committee on International Trade saw it as particularly important to discuss matters that affect our area. It is especially important to us that we strengthen the free-trade agreement once again. If you look at the figures, you can see that, although our trade has definitely intensified in recent years, there is still considerable demand and that we - and the European side - still have considerable restrictions when it comes to market access. I would sincerely ask you, Commissioner, to again do everything you can to analyse the situation once more together with your competent colleagues and, where problems exist, to really lift these restrictions.
It makes no sense whatsoever for us, on the one hand, to talk about strategic partnerships with such important countries in Latin America and then, on the other hand, to still have to battle with such absurd market restrictions. Sometimes, of course, they make sense, but as a rule they are in fact not useful at all. I would be very grateful to you, and to the committee, if we could resolve this matter.
The second point that we feel is important is that, in the context of global international relations, we should also truly give Mexico the status it deserves. This, of course, relates in particular to the still very fragile arrangement in connection with the G20. Our delegation has written a letter, which we have also sent to you, in which we ask that Mexico also sit at the G20 table and for this to be a permanent arrangement rather than merely a brief appearance.
My final request is for you to attend our delegation meeting on 30 and 31 March; I know that you cannot attend personally, but for you to arrange for someone from your area of competence to attend when Mr Guadarrama, Mr Buganza and Mr Green, who chair the Mexico delegation, come so that they really feel that the Commission values the delegation and its visit.
Mr President, the countries of Europe are linked to Latin America by close historical, cultural and human ties. As a Spaniard and, what is more, a Galician, I am very aware of that. In addition, we share principles and values that are also a result of our Christian heritage.
Latin America and the European Union are, in general, natural partners, and we must intensify our relations. I am delighted that there is broad agreement in this House on the fact that the European Union should establish strategic relations with both Mexico and Brazil. I said as much myself with regard to Mexico in April last year during a debate here in Parliament on the Lima summit.
The strategic partnership should be accompanied by regular yearly summits. We have held them with Brazil since 2007, and the Salafranca report rightly calls for them in relation to Mexico, in view of the Council's somewhat ambiguous conclusions of October 2008. I hope such a summit may be held with Mexico this year.
Ladies and gentlemen, the European Union's strategic partnership with Mexico and Brazil is highly beneficial at both bilateral and global levels. Bilaterally, there is ample potential for the relations to grow. In the case of Mexico, for example, the association agreement has resulted in a spectacular increase in trade and investment. The fight against organised crime and drug trafficking and cooperation in the field of energy are other areas where joint cooperation is necessary, as well as greater coordination in multilateral forums.
In the case of Brazil, the intensification of relations should also help to unblock the EU-Mercosur Agreement.
I should like to highlight the positive economic results achieved by Mexico and Brazil throughout this decade, in contrast to previous periods. Without that progress, which has been due to well-conceived policies, the current extreme world crisis would have devastated their economies. In contrast, their governments can now use the reserves they have built up to implement anticyclical policies in the same way as the developed and some emerging countries.
Mexico and Brazil are also playing an increasingly important role on the world stage. They take part in the Heiligendamm process and, as major economic powers in Latin America, they are members of the G20.
In today's complex and interconnected world - I am just finishing - with all its global challenges and threats, including climate change, cooperating in a spirit of shared responsibility with players as significant as Mexico and Brazil is highly beneficial for the European Union and also, of course, for the whole international community.
Mr President, on 15 July 2008 the European Commission adopted a communication to the Council and Parliament recommending that a strategic partnership be established between the European Union and Mexico.
For its part, on 13 October 2008 the European General Affairs and External Relations Council recognised Mexico as a strategic partner, pending Parliament's opinion on the matter.
I would recall that, at the seventh meeting of the EU-Mexico Joint Parliamentary Committee held at the end of October last year, we said that a strategic partnership between Mexico and the European Union would provide the impetus needed to strengthen and develop the true potential of our bilateral relations.
This is a good time in the relations between the two sides and the results of the current global agreement are good. We stress the need for our respective executive powers to strengthen collaboration in the political, economic and cooperation spheres, particularly in view of the new challenges of all kinds resulting from the financial and economic crisis that is causing havoc in our continents.
Mexico is a great country with which we share values and goals, such as the development of democratic forms of government, a commitment to gender equality, consolidation of the rule of law, fair and sustainable development and respect for human rights. We advocate closer cooperation in the fight against organised crime, terrorism and drug trafficking, based on the principles of shared responsibility and strict adherence to international law.
Consequently, we shall support the proposal for a recommendation on the EU-Mexico Strategic Partnership to be put before Parliament this morning.
on behalf of the ALDE Group. - Mr President, it is already widely acknowledged that Brazil has become an increasingly significant regional and global player. The crucial role Brazil played in the establishment of UNASUR is just one more confirmation of the country's reputation and deserves clear recognition, as does Brazil's endeavour to support and influence the democratic evolution of some countries in Latin America.
I agree with the rapporteur that Brazil and the European Union share the same values regarding democracy, the rule of law and the promotion of human rights, and share the same principles on market economy. Therefore it is clear why Brazil is a key partner for the European Union.
For several years, Brazil has enjoyed an economic growth which I hope will not be too badly affected by the current ravaging economic crisis. Unfortunately, however, the economic development and accumulation of wealth in Brazil did not translate into the eradication of poverty. As the report notes, Brazil still has a high number of poor people and it is a sad reality that the concentration of wealth is based on cultural and racial grounds. It should be emphasised that 65% of the poorest Brazilians are black or of a mixed ethnicity, while 86% of the most privileged are white. I appreciated President Lula's idea that his government should not fight wealth but poverty. I am convinced that EU support and assistance would be beneficial in trying to put an end to this polarisation between the very poor and the very rich.
But, in order to do this, we need the financial assistance available under the development cooperation instrument for Brazil to be used to support the achievement of the Millennium Development Goals and for sustainable development purposes. At the same time, the European Union needs to continue to focus on the topic of combating deforestation. This is a key issue, as Brazil has a rich but fragile environment. We need not only to develop strong partnerships, but also to coordinate with other donors and have projects that should put words into action as far as the protection of the environment is concerned.
Our strategic partnership should also support the development of a strong Brazilian civil society, encouraging contacts between European and Brazilian NGOs, entrepreneurs and businesspeople fora, and should promote exchanges on an educational and cultural level. Cooperation on higher education under the Erasmus Mundus programme or other biregional schemes should be viewed as an investment in what is the most precious capital of a country, its human resources.
Mr President, ladies and gentlemen, dialogue and political and commercial collaboration with Brazil is an important goal for Europe; a goal to be developed and strengthened, beginning with the fight against poverty, particularly among children, and moving towards strong commercial agreements to build up trade and investment.
However, this strategic partnership cannot avoid certain immovable points. Firstly, the need for greater cooperation in the fight against corruption, organised crime, cross-border crime, drug trafficking, money laundering and international terrorism. Secondly, the need for close collaboration in legal matters, notably with regard to collaboration in extradition procedures and the mutual recognition of judicial rulings.
Mr President, I think it is obvious that we cannot ignore the context in which we are discussing this agreement. In Europe the current crisis is above all affecting the sectors more oriented towards exports, while in Mexico it is very specifically affecting those actors that suffer most from the consequences of the economic slowdown.
An agreement of this kind should be beneficial to both parties, but the experience we have at the moment is that that is not always the case. For Europe it is very beneficial. I think that is obvious, and we can see it clearly when we look at the results of the last eight years, during which the trade balance has been strongly in the EU's favour.
There has been an 80% rise in the trade deficit, which means that Mexico is now highly dependent on Europe. There are other risks, however, which we must not forget. The fact is that most of the investments that the EU has made will later have positive consequences for Europe as well. I mean that many of the exports that are made are basically in-house, within companies.
I am not saying that that is necessarily a bad thing, but I am saying that we must be careful and remain very aware that it may have highly negative consequences. Above all, however, the most worrying factor is the liberalising obsession shown by certain governments, which is embedded in certain attitudes in this context. Banking, for example, is one of the most important sectors and one that has proved to be essential in tackling this crisis but, in Mexico, 90% of this sector is currently in foreign hands, with 50% of that in European hands.
I do not think that that is the best way to approach an agreement of this kind. An agreement should correct, or at least not fuel, some of these risks, and that is what we propose with some of our amendments.
Mr President, with regard to the partnership with Brazil, the report undoubtedly has some highly positive aspects. The call for multilateralism, especially in the international forums of the United Nations; cooperation in the areas of the environment, sustainable development, forest and water resource management and education; as well as cooperation relating to renewable energy and technology are, in our view, highly appropriate and positive.
As for the focus on immigration, despite the shameful directive, I believe that in this specific case it is talking about human rights and the rights of migrants, which is why I think it is very appropriate. Another important point is cooperation to achieve the Millennium Development Goals, as well as social cohesion in relation to the important leadership shown by Brazil in its policy to reduce poverty through the 'Bolsa Família' or 'family fund'. A further undoubtedly important aspect of the partnership is Brazil's role as one of the leaders in the process of regional integration through Unasur. In other words, there is a whole range of important points which also suggest that civil society itself should be involved in these negotiations.
On the other hand, there are aspects of the report that we do not like, which is why we are going to abstain. Firstly, it recommends putting an end to economic protectionism in Brazil. I think this text was drafted before the crisis; as I see it, protectionism is a reality today. The winds of change that are blowing to end or mitigate the crisis are undoubtedly pointing towards public intervention in the economy by governments. I think the free market is over, and it has left behind a crisis of unforeseeable consequences for humankind.
Another very important point that we do not like is that the report calls for joint participation in nuclear research projects, especially the ITER thermonuclear reactor project. I do not think that is right for us, as we are not in favour of nuclear energy. With greater efficiency in energy consumption and more renewable energy, I think we can do without a form of energy that is highly damaging to humankind. That, despite the positive points, leads us to abstain.
The Mexico report is a very different matter, since the partnership with Brazil is yet to take off. Mexico has been working within our strategic association agreement since 1997, and we therefore already have results that enable us to judge whether it is going well - whether it is going as well as we would like or not.
We are going to abstain on this report as well, for a number of reasons. Firstly, we believe that the report ignores negative consequences in economic terms. It is true that there has been progress if we look at aspects where the country has a poor human rights record, in relation to the murder of women. Amendments have been tabled that I think clarify and improve the text, but there is a part that we do not see as being positive, and that is everything concerning the Treaty on Free Trade and the consequences it is having for small producers in Mexico. This is not a good time for Mexico, as for any other country in the world in the current crisis. Foreign investment in Mexico is certainly concentrated in just a few sectors and is not helping to expand the domestic economy.
Our group, the Confederal Group of the European United Left/Nordic Green Left, is therefore going to abstain in the vote on this report.
Mr President, in recent years there has been a growing trend in the Union to conclude strategic partnerships with third countries. In itself, this does not trouble me much. It can be useful to give more shape to bilateral relations through such a partnership, but there are at least two risks involved in this structure.
Firstly, Europe cannot declare every country a strategic partner. To do so, in my view, would lead to a devaluation of the term 'strategic'. I therefore argue that only the bilateral relationships with crucial partners should be brought under this banner. As far as I am concerned, this actually applies more to Brazil than to Mexico, the subject of our debate this morning.
Secondly, I sometimes get an indefinable feeling that these strategic partnerships are largely symbolic. It is a chance to call another summit and then things remain largely as they were. These partnerships often function solely as a forum. The question of tangible results is frequently left unanswered.
I have the same sense, to some extent, in relation to Parliament's draft recommendation to the Council in relation to Brazil, which we shall be discussing tomorrow. Here, too, I feel that there is not enough mention given to specific problems. Mr President, I should like to illustrate this concern using three elements of the draft recommendation.
Firstly, the recommendation notes, somewhat misleadingly, that this partnership is not to be at the expense of the Union's relations with Mercosur. How is it possible that the European Union, which always puts itself forward as a promoter of regional cooperation, could allow its bilateral relations with Brazil to take preference over its regional cooperation with Mercosur? The Union is choosing the wrong priorities here.
On the strength of our involvement with the region, the European Union must, in fact, indicate to Brazil the importance of a strong Mercosur and must encourage the country to itself invest strongly in this cooperation agreement. Instead, the Union will be sitting down with Brazil at the bilateral level and, in so doing, will be signalling that Mercosur is of secondary importance as far as we are concerned.
In the field of trade, too, it seems to me the draft recommendation has not been worded strictly enough. There is a call for us to work together for the smooth conclusion of the Doha round. This is, of course, a fine aim, but would it not be better to first specify the key points of difference between the Union and Brazil?
The subject of market access is a salient issue for both camps. I believe that the Doha round has more chance of succeeding if this matter is resolved at the bilateral level. I am not saying that that would be easy, but I do believe this to be a better way forward than making rhetorically appealing declarations.
I have also looked at the draft recommendation from the perspective of my geopolitical interest. From that perspective, it occurs to me that the recommendation fails to call on Brazil to take up a leadership role in the region. With this point, I shall wind up my speech. Brazil must gauge political developments in the region well and can do so primarily from the ambition of its neighbour Venezuela to dominate the continent.
That is a situation that is in the interests neither of the continent itself, nor of the European Union. The controversial Venezuelan referendum on amending the constitution illustrates well enough that there will then be little left of European values such as democracy.
- (FR) Mr President, it is fine to have a strategic partnership to begin with, to have the Volkswagen factory in Puebla and to have joint parliamentary committees with Chile and with Mexico, but it has been 30 years, as Mr Salafranca Sánchez-Neyra said in his report, of being realistic, of cooperating, of setting a climate, a little discussion on agriculture, drugs, women, water and so on.
We have to go further. More ambition is needed, both for Europe and for Latin America. We have to set a target: for example, 2025. In a generation, in the next 20 years, we must create an alliance of civilisations between Europe and Latin America, and why not even integration!
To do this, there is the EuroLat framework, the parliament which brings together Europe and Latin America. In this framework, a manifesto is needed, a resolution which will be the equivalent of what 8 May 1950 meant for Europe. Let us pool our peoples, our resources, our intelligence, old and young from both sides and create, without delay, an area of free movement for students, researchers, intellectuals and intelligence. That would mean an automatic cultural visa. Malinche needed no visa to go and teach Quechua or Mayan to Cortés. It is the first step on the road to creating a block with a billion Latin Americans, a billion Christians in the match of nations.
I know full well that this may appear unrealistic to the economic realists, but if the dream you are chasing is not big enough, you are going to lose sight of it even as you chase it.
(RO) I wish to express my support for Mr Salafranca's report. I believe that once the Global Agreement has been implemented, we must move to a higher historic level in the strategic partnership between the European Union and Mexico.
This partnership has become necessary, bearing in mind not only Mexico's important role on the global political and economic stage, but also its very close economic ties with the European Union. Mexico has a population of more than 100 million, is the tenth-largest economic power in the world and is a member of the G20 Group.
Against the backdrop of global challenges such as the economic crisis and global warming, cooperation with Mexico will prove to be beneficial. It goes without saying that we want the new partnership to formalise annual summits between the European Union and Mexico, based on the model used for high-level meetings featuring in the European Union's relations with other strategic partners.
We must also support the parliamentary dimension of this partnership through the EU-Mexico Joint Parliamentary Committee and the EuroLat Assembly, which have played a particularly beneficial role in recent years. Given that it is the European Year of Creativity and Innovation, I think that we must focus greater attention on cooperation between the European Union and Mexico in the fields of research, culture and education, as well as scientific and student mobility.
Mexicans are the largest Spanish-speaking population in the world and share common cultural values with Europeans, which includes close ties with Romania's cultural heritage, based on their Latin legacy. For example, an exhibition staged in July 2005 at the Romanian Peasant Museum in Bucharest demonstrated the astounding similarity between Mexican popular art and numerous creative works of Romanian popular art. I feel that the European Union's institutions should tap to a greater extent and on a constant basis the potential which culture, education and art offer in terms of bringing peoples closer together.
Last but not least, I think that this strategic partnership's contribution should also include guaranteeing the safety of European citizens who travel to Mexico. Mexico offers exceptional tourism potential, has magnificent historical cultural treasures and is also a favourite destination of many Europeans. However, they must not be put in danger because of the crime and corruption which are evident in certain regions of the country. The battle against crime may become more effective through trilateral cooperation between Mexico, the European Union and the United States.
(RO) I feel that the cooperation agreements between the European Union and Mexico and the European Union and Brazil are of paramount importance. These cooperation agreements must be based on respect for the values of democracy, the rule of law and respect for human rights.
I would like to emphasise the need to step up the efforts between the European Union and these two countries in promoting scientific and technological transfer, with a view to consolidating real cooperation in fighting climate change and improving environmental protection. The Integral Support Programme for Small and Medium-Sized Enterprises will make a fundamental contribution to the economic and social development of these countries. Especially during the current global economic crisis, it is important to create and preserve jobs and continue the efforts to achieve the Millennium Development Goals.
As rapporteur for the Agreement between the European Community and the United Mexican States with regard to certain aspects of air services, I want to stress the importance of this agreement. It promotes free competition in the area of air services. Mexico can impose, if applicable, in a non-discriminatory manner levies, taxes, charges, duties or dues on fuel supplied on its own territory for the aircraft of the air carrier appointed by a Member State of the European Community, operating on a route between a point located on Mexican territory and another point located on the territory of another state on the American continent.
I would like to mention that this matter is extremely important, particularly in view of the implementation of the system for trading greenhouse gas emission certificates. Furthermore, these two countries, Brazil and Mexico, have a particularly important role to play in concluding the future post-Kyoto agreement, which we hope will be signed in Copenhagen in December.
(IT) Mr President, ladies and gentlemen, the Group of the Greens/European Free Alliance will vote against the report on the Brazil partnership and will abstain on the issue of partnership with Mexico. We do not take great pleasure in this, but we feel that this vote clearly demonstrates our dissatisfaction with practices that we have been denouncing for some time. As regards Brazil for example, the subject of partnership is being settled with more Mercosur dumping. It focuses on what we believe to be the wrong priorities - Mrs FerreroWaldner has for instance referred to biofuels, but in the resolution there is a whole series of considerations about nuclear power and CCS, and therefore carbon. A country like Brazil, however, should instead work with us to develop renewable technologies and energy savings: that is the way forward for that country.
Then, as regards Mexico, Mr President, we have tabled some amendments - the rapporteur, moreover, has been fairly open with certain matters mainly concerning human rights. However, a strategic partnership and parliamentary dialogue should, in our opinion, focus on current political concerns. Top of the political agenda today is the great economic crisis that the country is experiencing, the problem of returning migrants and, of course, violence and organised crime. I think that the partnership must concentrate much, much more explicitly on this rather than on matters that we surely consider to be less important.
One word more, Mr President, concerning the issue of interparliamentary dialogue, to which we all, of course, attach great importance: I believe and hope that the next EuroLat meeting will be able to find a way out of that somewhat formal and, frankly, unhelpful framework that has characterised many of our meetings, and I sincerely hope that it will also have an impact on national debate in those countries.
(PT) The changes taking place in Latin America should encourage the European Union to establish new cooperation relations with the countries of Latin America. Greater attention should be paid to social and cultural aspects and to support for development in a framework of mutual respect for the different levels of development and different political choices of the people. Unfortunately, these are minor aspects in the proposals put forward by the European Union.
Generally speaking, their main interest is economic, aimed at safeguarding the business of large European economic and financial groups. This situation has been highlighted by social organisations, particularly in Brazil, as we discovered during the last trip to Brazil by the Delegation for relations with Mercosur. At a time when, for example, most of the population in Mexico is suffering from the consequences of the serious economic recession and when the overwhelming majority of the Mexican banking sector is controlled by foreign companies, particularly European banks, it is regrettable that the European Union is still using its agreement with Mexico more as a point of entry to the United States than to support local development. As a result, it is contributing to the destruction of Mexico's small and medium-sized enterprises and its productive fabric, particularly the industrial fabric, due to the insistence on free trade, liberalisation of strategic sectors and commercialisation of essential goods such as water.
We therefore need to radically overhaul the EU's policies on partnership agreements, so as to give priority to cooperation and to economic and social development. In this way we can help to create jobs with rights, ensure social progress, promote the rights of indigenous peoples, defend the forests and biodiversity, and also recognise the sovereign right of Latin American countries to high-quality public services, control of strategic sectors within their economies and respect for the decisions of the institutions chosen by their people.
(IT) Mr President, Commissioner, ladies and gentlemen, I would argue, as I have on other occasions, that a strengthened relationship of cooperation with Latin America is a strategic move for the EU because, as in the case of the Salafranca report, the establishment of a closer relationship is explained not only by historical and cultural ties and shared values - as the rapporteur rightly states - but it also provides multi-sector, inter-regional and intra-regional development opportunities for both sides.
While I therefore welcome the proposed initiatives to increase trade and investments between the Union and Brazil, I do however wonder what improvement is possible as regards legal and environmental collaboration, the recognition of human rights and protection against organised crime often exported to the Union - these areas are just as important. The subject of migration and emigrant remittances must also be examined, as there is no doubt that profits acquired through clandestine work and other illegal activities are illegally exported. As regards migration, I would question what guarantees we can receive from a nation that protects criminals and swindlers like Cesare Battisti and the 'wizard' Mário Pacheco do Nascimiento. This example alone explains my total opposition to opening negotiations on a visa waiver agreement between the European Union and Brazil.
Mr President, as the Czech Presidency is not in the House, I shall speak in English because I believe the message will get through quicker.
I draw your attention to paragraph 1(l) of the proposal for a recommendation on the partnership with Brazil and also to the communication from the Commission of September 2008 on multilingualism.
The fact is that to establish and to develop a strategic partnership with Brazil we speak in Portuguese. When we go to the USA or Australia, we speak English; when we go to Mexico or Colombia, we speak Spanish; when we go to Brazil or Angola, we speak Portuguese; when we go to Senegal or Côte d'Ivoire, we speak in French. This is key to communication; this is key to doing business.
This draws attention to what I called a few years ago the 'European world' languages: linguas europeias globais in Portuguese. I mean that some European languages have the ability to establish a very intimate and close connection with various parts of the world, and these are: English, Spanish, Portuguese, French and, to a lesser extent and on different grounds, German and Italian. The Commission fully understood this and put it in the communication, but, unfortunately, there were misunderstandings in the Council - mainly on the part of the Germans, I believe - and the Council passed a much weaker line in this matter.
I have to clarify that this does not affect, by any means, the equal value of official languages in the Union. This has to do with the internal vision of multilingualism, and we all agree that every citizen has the right to speak, to read and to be answered in his own language. However, this adds another dimension in the broad field of the external value of multilingualism. To have those European world languages in today's globalised world, in today's globalised economy, in this global village, which is cultural, economic, social and political, is a most valuable asset for the entire EU, which we must take full account of and full benefit from. That is why I ask that these languages be properly introduced and managed inside the youth external services and also taught in our schools, as a common asset, as second, third or fourth languages, because these languages, as our relations with Brazil clearly show, increase our EU capacity to relate closely worldwide: to mingle more, to really share, to be part of the same club. This is my appeal to the Council and I greet and thank the rapporteur for her support.
(BG) Mr President, ladies and gentlemen, I would first of all like to congratulate Mr Salafranca Sánchez-Neyra on the excellent report in such an important area as global cooperation with our strategic partners. Globalisation not only brings us benefits, but it also makes us more vulnerable to global crises and threats. That is why identifying strategic partners and strengthening cooperation at global level will enable us to cope with current and future challenges. We highlight in the report that Europe is Mexico's second biggest partner after the United States. It must be emphasised that Europe regards Mexico as an important partner for supplying raw materials. The security of raw material supplies is specifically one of the key factors supporting Europe's sustainable development. For its part, Europe plays a leading role in protecting the environment and in adopting green industrial solutions.
The strategic partnership with Mexico will strengthen bilateral relations, with the specific aim of achieving more efficient trade in technology and raw materials, and provide a good foundation for bilateral cooperation in the area of environmental protection. To achieve these aims, we must develop and improve the sector-related programmes on which the mechanisms and measures for science and technology transfer are based, because only specific measures will make this cooperation real. In addition, this science and technology transfer is inconceivable without establishing an educational exchange and creating a joint network of scientific research centres. I am therefore calling for the expansion of bilateral cooperation in the field of education and innovation as well. Thank you for your attention.
(DE) Mr President, fortunately the time when Latin America was regarded as the backyard of the United States is long since past. Today we view this area quite differently, and there are a considerable number of areas of common ground and common interest between Europe and Latin America in particular, which justify our extending our strategic partnerships into this area also.
The issues of climate change, energy policy, the financial crisis, drug trafficking and so on have been mentioned. In this regard, we have a lot of common ground and common interests. It is good that we are cooperating on a multilateral basis with this area. It is good that we are also concluding bilateral agreements. However, it is important for us to achieve a balanced relationship between both partners in each case.
Therefore, if we achieve visa-free travel, we should also consider how we will handle deportations, extradition agreements and similar issues, in order that ...
(The President cut off the speaker)
(PL) Mr President, I would like to point out that, this morning, we spoke about the partnership between the European Union and countries such as Brazil and Mexico. We also discussed the Eastern Partnership this morning. I would like to stress as strongly as possible, and this is particularly addressed to Mrs Ferrero-Waldner, that when we discuss the European Union's foreign, or external, policies, such as the EU's relations with Brazil, Mexico or with North African countries, our debates are, to a certain extent, removed from reality. On the other hand, when we discuss our relations with the East, then we are dealing with fundamental matters affecting the EU. Similarly, when we discuss our partnership with Turkey, and that country's EU membership prospects, these are also fundamental matters. When we discuss our relations with Belarus, Ukraine and Russia, in terms of gas supplies, or the issue of Georgia, then we are discussing matters of fundamental importance to the EU, and ones which could plunge the European Union into a serious crisis.
(PL) Mr President, Brazil's role on both the international and the regional stage is growing every year. As a result, this country has become one of the European Union's most important and significant partners. Historical, cultural and economic ties should provide the basis for action within the scope of the strategic partnership between the EU and Brazil. Key issues, on which political dialogue should focus, should include promoting joint strategies to meet global challenges, in areas such as security, human rights, the financial crisis and, perhaps most importantly, the fight against poverty.
We should also aim to diversify our efforts to prevent regional conflict in South America. Our priority should be to strengthen bilateral cooperation in the field of trade and cooperation to protect Brazil's forests - which are, after all, the lungs of the world. A strategic partnership should facilitate the creation of a permanent platform for dialogue between the European Union and Brazil.
Mr President, as a Member of EuroLat I welcome the EU Strategic Partnership with Brazil and Mexico, both thriving democracies. The word 'BRIC' - for Brazil, Russia, India and China - is very much in the vocabulary of foreign-policy specialists, and Brazil is indeed an emerging global player.
President Lula has demonstrated moderation in government and has been a stabilising force against the rise of populist demagogues like Chávez in Venezuela and Morales in Bolivia. Brazil will be hit now by the credit crunch and the fall in commodity prices. Mexico will also be affected by the dramatic fall in oil prices. These two countries have enjoyed stability. I also commend the work of President Calderón in Mexico and he also deserves our support in his struggle against the drug cartels.
The two countries, being embedded respectively in NAFTA and Mercosur, are big players in the region and they are key to our relations with Latin America.
(IT) Mr President, Commissioner, ladies and gentlemen, ten seconds. A while ago, I attended a convention on the subject of pensions, pension payments and how long pensioners draw their pensions before going to a better place. At this convention a league table of states was published in which countries were ranked according to the average number of years for which pensions were paid out. Mexico was considered a shining example to be followed. Why? Because its pensioners, having received their pension and enjoying this benefit, lived for an average of six months, and that was the record, that is to say it was the state held up as the best ...
(The President cut off the speaker)
Mr President, I fully endorse paragraph 1(e) of this report, which talks about the need for a partnership tackling the major issues of climate change, energy security and the fight against poverty and exclusion.
I have some concerns regarding the WTO agreements - or potential agreements - from the perspective of EU farmers and food producers. As you know, there was a major battle about food production standards, and the Commission finally conceded that it could not allow Brazilian beef into the European Union until it met our production standards. I applaud that decision and I think that we need to do this for every commodity. We cannot expect our producers to meet standards that third countries are not meeting. We will not get the cooperation of our producers for a WTO agreement if that continues to happen.
Mr President, I occasionally indulge in a little multilingualism, and so I am going to try to speak Spanish now.
First of all, I would like to explain to Mr Belder why we have opted for a strategic partnership. I think it is very important to realise, first, that the countries themselves are very interested in it. Naturally, it is a political decision based on certain criteria. For example, Mexico is a very important bridge between north and south and is a stabilising factor, even though it has problems within the country itself.
Secondly, it is currently a member of the G20 and I hope of course, to answer Mrs Mann, that it will continue to be one in the future.
Thirdly, both Mexico and Brazil are strongly committed to global issues that we can only, in fact, tackle jointly. These include particularly the question of climate change and the financial crisis. That is why I think the idea of strategic partnerships is valid: not with the whole world, of course, but with the major players in the world.
In addition, there are many minor or particular, sectoral issues, some of which I would like to mention.
The fact is that we talk to these countries about many difficult issues, such as drugs, corruption, terrorism and organised crime. We hold meetings at senior official level and also at ministerial level, for example, at which we see what can be done to help these countries and where we also exchange experience.
We have set up a forum with Mexico on public security issues, especially in relation to the problem of corruption, and we are exploring cooperation in a number of areas, such as police training, policies on how to work in prisons, and policies to combat people trafficking, drugs, arms trafficking, cybercrime and money laundering. I think it is very important to carry on with these special dialogues.
Regarding the question on when we can have more meetings, I can say that we will try to have a meeting at the highest level this year, but it also depends on the Presidency and whether it includes this topic on its agenda. I hope it will happen in the latter part of the year. In any event we will have a ministerial meeting in Prague on the Mercosur issues, Mercosur and the strategic partnership with Mexico or Brazil. Neither one is ruled out, because we have tried to work very hard in favour of the agreement with Mercosur, but you all know that neither we nor the Mercosur countries, especially Brazil and Argentina, are yet willing to sign an agreement at a time when we do not know which way Doha will go. It has always gone in parallel with Doha.
Of course, we are going to have another ministerial meeting in Prague in May, and again we are going to try and force a possible conclusion, but I think we are still going to find ourselves facing this challenge.
The subject of migration is also extremely important, and I think we have a balanced, non-confrontational dialogue with Mexico, for example, especially on the Return Directive. We greatly appreciate the fact that Mexico has responded very positively and with understanding in an area that is very complicated, as we all know, and in which, in fact, we have to both respect human rights, of course, and also consider the sensitivities of all our countries. I believe this has been taken into account.
I would also like to say that it is the major issues that are always on our table. In December last year, for example, President Sarkozy, President Lula and President Barroso talked especially about the issue of the financial crisis and how to tackle it together, but they also talked about the issue of renewable energy, on which we are already working with Brazil to develop second-generation biofuels.
We are also going to hold a dialogue on human rights for the first time in 2009, in which the rights of indigenous peoples will be discussed, as that is also one of the priorities of the Human Rights Council.
I think I will stop here, Madam President, because there were so many points that I cannot address every one of them.
Madam President, to conclude this debate I should simply like to say that the decision to grant Mexico and Brazil the status of strategic partners is the right decision and one that will mean a qualitative leap in our relations, due to the political, economic, strategic and demographic importance of those countries. It will see them playing in the premier division of EU relations, together with other global partners such as the United States, China and Russia.
Madam President, the difference between Mexico and Brazil at the moment, as the Commissioner has just reminded us, is that Mexico has an association agreement linking it to the European Union, which is something that Brazil does not yet have.
I disagree with the assessments that have been made of the results of this association agreement. The EU-Mexico Association Agreement has a history of success - as Mrs Mann, who chairs the Joint Parliamentary Committee, has acknowledged. That is because the European Union concludes these agreements in such a way that our partners, in this case Mexico or the Mexicans, represent not merely a market but a particular way of viewing things, based on principles, values, representative democracy, respect for human rights, and the rule of law.
I believe we should realise, therefore, that the agreement has resulted in a boost to our relations, which must now be endorsed by the nature of this biregional strategic partnership.
The Commissioner said that the next encounter now will be the Rio Group meeting, which will take place during the Prague meeting under the Czech Presidency of the Union in May this year. Latin America and our partners need opportunities from us, rather than handouts, and such opportunities are represented today by association agreements.
I am perfectly aware of the limitations that the Commissioner pointed out, because concluding an association agreement, in this case with Mercosur, requires political will on both sides. I realise that the WTO Doha Round and the path of the bilateral association run absolutely in parallel, and the examples of Mexico and Chile fully demonstrate that.
Therefore, Commissioner, we for our part must make every effort to consolidate this strategic association between the European Union and Latin America, which these partnerships with Mexico and Brazil will stimulate and move forward a long way.
rapporteur. - (EL) Madam President, I wish to thank Commissioner Ferrero-Waldner and all my fellow Members for their comments on the two reports which we are debating today. I agree with Mr Salafranca Sánchez-Neyra that Latin America is extremely interesting and important for the European Union and we must send out clear messages about cooperation via these reports, especially in these critical times. We need a substantial framework which can cover all issues and provide clear answers.
I should just like to mention a few points in connection with what has been said. First of all, I want to emphasise that under no circumstances is the enhanced relationship intended to undermine Mercosur. On the contrary, we consider that the strategic partnership with Brazil, with the biggest and perhaps most important country in Latin America, could give new momentum to Mercosur. We also need to be perfectly clear about the financial framework within which relations with Brazil will be determined.
I would add that Brazil has been increasingly active in cooperation with the Portuguese-speaking countries of the South and in Africa and could therefore cooperate actively in this sector with the European Union.
We must take care to maintain the balance between the development of biofuels and food security, especially in these critical times.
Mrs Weber raised the question of inequality. I think that the Lula Government has taken important steps in this direction. A lot still needs to be done, but I think the way has been paved.
Finally, I should like to mention that we need to seriously examine the possibility of creating a joint EU-Brazil parliamentary committee, because it is the only BRIC country with which we have enhanced relations which have not been institutionalised.
The debate is closed.
The vote will take place today at 12 noon.
(PL) Madam President, yesterday, at a school in Winnenden, in southern Germany, a teenage madman named Tim Kretschner shot 15 people, mostly children. One of the teachers was killed whilst trying to shield a pupil with her own body. I would like to ask the President to announce a minute's silence before the voting, in order to honour the victims of this tragedy.
I am sorry, you were probably not in the Chamber at the time, but this was remembered yesterday and a minute's silence was observed, announced by our President. I regret that you were not present and were unaware of the fact that it had already taken place.
Written Statement (Rule 142)
I feel that the EU-Brazil Strategic Partnership is beneficial for both sides. In my view, the European Union is a pillar of democracy; indeed, Europe is the cradle of our civilisation. As a strategic partner, Brazil is a bastion of balance and stability in Latin America.
Strengthening EU-Brazil ties may create a common framework which will facilitate the development of these two entities, thereby contributing to an increase in cooperation between the two regions. The EU-Brazil strategic agreement may be, not only in my view but in the rapporteur's view as well, an instrument which will help promote democracy and human rights. In addition, this partnership may contribute to the promotion of good governance at global level, as well as good cooperation within the framework of the UN.
I support the proposal for a European Parliament recommendation to the Council on an EU-Brazil Strategic Partnership and I would like to congratulate the rapporteur.